 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARLEEN MURPHY,                                    No. 2:19-cv-1665 DB P
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    DAVID NELSON,
15                       Defendant.
16

17          Plaintiff, a county inmate proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. By order dated December 23, 2019, plaintiff was ordered to submit a properly

19   completed in forma pauperis application within thirty days. (ECF No. 6.) Plaintiff was warned

20   that failure to comply with the court’s order would result in a recommendation that this action be

21   dismissed. Those thirty days have passed and plaintiff has not submitted a completed in forma

22   pauperis application, requested an extension of time to do so, updated her address, or otherwise

23   responded to the court’s order. Therefore, the court will recommend that this action be dismissed

24   for failure to prosecute and failure to comply with court orders.

25          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to

26   randomly assign a district judge to this action.

27   ////

28   ////
                                                        1
 1             IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

 2   Local Rule 110; Fed. R. Civ. P. 41(b).

 3             These findings and recommendations are submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 5   after being served with these findings and recommendations, plaintiff may file written objections

 6   with the court and serve a copy on all parties. Such a document should be captioned

 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 8   failure to file objections within the specified time may waive the right to appeal the District

 9   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

10   Dated: March 10, 2020

11

12

13
     DLB:12
14   DLB:1/Orders/Prisoner/Civil.Rights/murp1665.f&r.dism

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                            2
